Title: To Thomas Jefferson from Obadiah Jones, 20 May 1805
From: Jones, Obadiah
To: Jefferson, Thomas


                  
                     Respected Sir,
                     Lexington (Geo.) 20th. May 1805.
                  
                  I lately received official information of my appointment as Judge of the Mississippi Territory. With due acknowledgments to those who conferred the honor on me, it is with regret I have to inform you that circumstances forbid my acceptance.
                  I am, Sir, with sentiments of highest esteem, Your obedient, humble Servt.
                  
                     Obadiah Jones 
                     
                  
               